          Case 1:18-cv-10225-MLW Document 581 Filed 01/15/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                        )
LILIAN PAHOLA CALDERON JIMENEZ, et al., )
                                        )
          Petitioners,                  )
                                        )
      v.                                )                    No. 18-cv-10225-MLW
                                        )
PETE GAYNOR, et al.,                    )
                                        )
          Respondents.                  )
                                        )


         JOINT MOTION TO EXCEED PAGE LIMIT AND TO FILE SUR-REPLY

         The parties jointly move the Court to exceed the 10-page limit previously agreed by the

parties and adopted by the court. ECF Nos. 571, 572. The parties request the Court to allow

Respondents to file a twenty (20) page reply brief in support of Respondents’ Renewed Motion to

Dismiss and Rule 12(c) Motion for Judgment on the Pleadings (ECF No. 560). In addition, the

parties also request the Court to grant Petitioners an opportunity to file a sur-reply in support of

their opposition to Respondents’ motion.

         The legal arguments relevant to Respondents’ motion to dismiss and motion for judgment

on the pleadings are numerous, varied, and complex. While Respondents will make every effort to

condense and streamline the arguments in their reply brief, in order to adequately address the

counter-allegations and arguments raised Petitioners’ opposition (ECF No. 576), Respondents

require more than the ten (10) pages permitted for a reply brief under the Court’s order, ECF No.

572. Similarly, because Petitioners must address complex jurisdictional and other legal arguments

that may be raised by Respondents’ reply, Petitioners request the opportunity to file a sur-reply

brief.
         Case 1:18-cv-10225-MLW Document 581 Filed 01/15/21 Page 2 of 4



       Accordingly, in order to fully and adequately brief the motion before this court (ECF No.

560), the parties request this Court order the following:

       1. Extend the page limit of Respondents’ reply brief to 20 pages; and

       2. Allow Petitioners to file a sur-reply no later than January 29, 2021, if Petitioners deem

           necessary. Petitioners will inform the Court of whether they intend to file a sur-reply

           by January, 21, 2020.



 Counsel for the Respondents                          Counsel for the Petitioners

 JENNIFER B. DICKEY                                   /s/ Allyson Slater
 Acting Assistant Attorney General                    Kevin S. Prussia (BBO # 666813)
                                                      Michaela P. Sewall (BBO # 683182)
 WILLIAM C. PEACHEY                                   Jonathan A. Cox (BBO # 687810)
 Director                                             Allyson Slater (BBO # 704545)
 Office of Immigration Litigation                     Colleen M. McCullough (BBO # 696455)
                                                      Matthew W. Costello (BBO # 696384)
 ELIANIS N. PEREZ                                     Christina Luo (BBO # 705590)
 Assistant Director                                   WILM ER CUTLER P ICKERING
                                                        HALE AND DORR LLP
 /s/ Mary L. Larakers                                 60 State Street
 MARY L. LARAKERS                                     Boston, MA 02109
 (Texas Bar # 24093943)                               Telephone: (617) 526-6000
 Trial Attorney                                       Facsimile: (617) 526-5000
 U.S. Department of Justice,                          kevin.prussia@wilmerhale.com
 Civil Division Office of Immigration                 michaela.sewall@wilmerhale.com
 Litigation,                                          jonathan.cox@wilmerhale.com
 District Court Section                               allyson.slater@wilmerhale.com
 P.O. Box 868, Ben Franklin Station                   colleen.mccullough@wilmerhale.com
 Washington, DC 20044                                 matthew.costello@wilmerhale.com
 (202) 353-4419                                       christina.luo@wilmerhale.com
 (202) 305-7000 (facsimile)
 mary.l.larakers@usdoj.gov                            Matthew R. Segal (BBO # 654489)
                                                      Adriana Lafaille (BBO # 680210)
                                                      AM ERICAN CIVIL LIBERTIES UNION
                                                      FOUNDATION OF MASSACHUSETTS, INC.
                                                      211 Congress Street
                                                      Boston, MA 02110
                                                      (617) 482-3170



                                                  2
Case 1:18-cv-10225-MLW Document 581 Filed 01/15/21 Page 3 of 4



                                  Kathleen M. Gillespie (BBO # 661315)
                                  Attorney at Law
                                  6 White Pine Lane
                                  Lexington, MA 02421
                                  (339) 970-9283




                              3
        Case 1:18-cv-10225-MLW Document 581 Filed 01/15/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ Mary L. Larakers
                                                     Mary L. Larakers
Dated: January 15, 2021                              Trial Attorney




                                                 4
